





December 11, 2018




Tom Puorro
4746 Twin Post Road Dallas, TX 75244


Dear Tom,


On behalf of Plantronics, Inc., the “Company” I am pleased to offer you the
position of Executive Vice President, General Manager Group Systems reporting to
me. Should you accept this offer of employment, your first day of employment is
anticipated to be on or about December 17, 2018 (your actual first day of
employment is referred to as the “start date”).


This letter outlines the terms of your employment with the Company as of your
start date, including your compensation and benefits, as set forth below:


* Annualized Base Salary
$410,000 per year, payable biweekly in accordance with our standard payroll
practices and less applicable tax withholding.
 
 
* Executive Incentive Plan
* 75% of your Annual Base Salary or $307,500, at target performance.
* The purpose of the Plantronics, Inc. Executive Incentive Plan (“EIP” or the
“Plan”) is to focus participants on achieving annual Company-wide financial
performance goals as well as product group, segment, or functional objectives
and individual performance goals by providing the opportunity to receive annual
cash payments based on accomplishments during the year.
* Please refer to the Executive Incentive Plan “Administrative Guidelines” for
further details on how bonuses may be earned.
 
 
* Target Total Cash Compensation
$717,500 per year, based on the compensation elements shown above assuming at
target performance.
 
 
* Auto Allowance
You are eligible to receive an auto allowance of $8,280 per year. This amount
will be paid prorata during each bi-weekly payroll. The gross amount will be
listed as a separate income item and appropriate taxes withheld. You will not be
reimbursed for business miles driven or car expenses.
 
 
* New Hire Restricted Stock Units
$567,000 of the Company’s common stock in the form of a restricted stock unit
award (“restricted stock units”). It will be recommended to the Company’s Board
of Directors or a sub-committee thereof that you receive an award for the
restricted stock units. If approved, the price to you of the restricted stock
units will be $0.00. Moreover, the award will be granted on the fifteenth day of
the calendar month after both (i) approval by the Board of Directors or a
sub-committee thereof, and (ii) your actual start date (or the next trading day
of the Company’s common stock on the New York Stock Exchange if the fifteenth
day is not a trading day) (“Award Date”). If approved, the restricted stock
units will vest and be released from escrow or settled in three equal annual
installments with the installments vesting on the last calendar day of the month
following each of the first, second and third anniversaries of the Award Date,
respectively; provided, however, any shares that would otherwise vest and be
released from escrow or settled on December 31st of any year shall instead vest
on January 2nd of the succeeding year. All vesting is subject to your continued
employment on each applicable vesting date.








--------------------------------------------------------------------------------





* Annual Performance Stock Units
$567,000 of the Company’s common stock in the form of performance stock unit
awards (“performance stock units”) with the performance period aligned to the
FY19 performance-based Restricted Stock Unit Plan, starting with the 2nd year
performance period. It will be recommended to the Company’s Board of Directors
or a sub- committee thereof that you receive an award for the performance stock
units. If approved, the price to you of the performance stock units will be
$0.00. Moreover, the award will be granted on the fifteenth day of the calendar
month after both (i) approval by the Board of Directors or a sub-committee
thereof, and (ii) your actual start date (or the next trading day of the
Company’s common stock on the New York Stock Exchange if the fifteenth day is
not a trading day) (“Award Date”). If approved, the performance stock units will
vest and be released from escrow or settled in three equal annual installments
with the installments vesting on the last calendar day of the month following
each of the first, second and third anniversaries of the Award Date,
respectively; provided, however, any shares that would otherwise vest and be
released from escrow or settled on December 31st of any year shall instead vest
on January 2nd of the succeeding year. All vesting is subject to your continued
employment on each applicable vesting date.


$567,000 of the Company’s common stock in the form of performance stock unit
awards (“performance stock units”) with the performance period aligned to the
FY20 performance-based Restricted Stock Unit Plan. It will be recommended to the
Company’s Board of Directors or a sub-committee thereof that you receive an
award for the performance stock units. If approved, the price to you of the
performance stock units will be $0.00. Moreover, the award will be granted on
the fifteenth day of the calendar month after both (i) approval by the Board of
Directors or a sub- committee thereof, and (ii) approval by the Board of
Directors of the FY20 performance-based Restricted Stock Unit Plan (or the next
trading day of the Company’s common stock on the New York Stock Exchange if the
fifteenth day is not a trading day) (“Award Date”). If approved, the performance
stock units will vest and be released from escrow or settled in three equal
annual installments with the installments vesting on the last calendar day of
the month following each of the first, second and third anniversaries of the
Award Date, respectively; provided, however, any shares that would otherwise
vest and be released from escrow or settled on December 31st of any year shall
instead vest on January 2nd of the succeeding year. All vesting is subject to
your continued employment on each applicable vesting date.
 
 
* General Benefits
You will be eligible to participate in Company benefit programs as available or
that become available to other similarly situated employees of the Company,
subject to the generally applicable terms and conditions of each program. The
continuation or termination of each program will be at the discretion of the
Company. Life, Medical, Dental and Disability coverage will begin on your start
date.
 
 
* Change of Control
As of your start date, you will be provided with change of control severance
protection under the same form of agreement provided to our other senior
officers (other than the CEO and CFO).
 
 
* Severance Agreement
As of your start date, you will be provided with severance protection under the
same form of agreement provided to our other senior officers (other than the CEO
and CFO).
















--------------------------------------------------------------------------------





* Executive Benefit Program
Executive Physical Program
You will be automatically enrolled in our Executive Health Exam Program. You
will be eligible to receive one exam and personalized health guidance from a
board certified doctor, at the company’s expense. This screening will give you
guidance and direction on further health items to follow up on. To qualify you
must schedule the appointment through the pre-identified network of doctors.
 
 
 
 
Designed Compensation Program
The Designed Compensation Program is designed to meet the needs of senior
executives by complementing the benefit programs offered to all employees. This
supplemental program takes into consideration the needs and differences that
result from your key management role with the Company. Participants selected by
the CEO and approved by the Committee will be eligible. The Committee reserves
the right to remove any Participant from the Program at any time. Program
participation in one year does not guarantee participation in subsequent years.
 
 
 
 
 
Financial, Estate and Tax Planning/Tax Preparation Services. We provide 75%
reimbursement up to $2,000 per year for the services of a CPA, attorney, or
other financial consultant to assist with the planning and execution of tax and
estate planning and preparation. This income is considered taxable and
appropriate taxes will be withheld.
Plantronics takes no responsibility for selecting and retaining such services,
and the consequences of the resulting advice.


 
 
 
 
 
Business Club Membership. We provide reimbursement of up to $1,500 per year for
membership(s) in business, travel, or trade organizations. Social, luncheon,
golf or athletic club memberships do not apply. This income is considered
taxable and reimbursement will be provided through payroll, following the
deduction of appropriate taxes.
 
 
 
 
 
Personal Liability Insurance. We provide reimbursement of up to $500 per year
for personal liability umbrella insurance coverage. This must be a separate
policy from your regular auto and homeowner’s liability coverage. This income is
considered taxable and reimbursement will be provided through payroll, following
the deduction of appropriate taxes.
 
 
 
* 401(k)
You are eligible to join the Plantronics, Inc. 401(k). Under the terms of the
current plan, Plantronics will match your contributions 50% up to 6% of your
eligible pay (vs. eligible contributions). Starting in 2019, Plantronics will
match your contributions 100% up to 3% of your eligible pay and 50% on the next
3% of your eligible pay (vs. eligible contributions).
 
 
 
* Non-Qualified Deferred Compensation Plan
You may be eligible to participate in a non-qualified deferred compensation
plan, subject to the terms and conditions of the Plan Document. An eligible
participant may elect to defer prospective compensation not yet earned by
submitting a Compensation Deferral Agreement during the enrollment periods.
Under the terms of the current plan, you may elect to defer up to 100% of your
base salary (subject to limitation in order to meet FICA withholding and Section
125 deduction requirements on all W-2 compensation), up to 100% of your bonus
earned during the coming year and paid the following year, and/or up to 100% of
your eligible commissions.
 
 
 






--------------------------------------------------------------------------------





* ESPP
You will be eligible to participate in the Company’s Employee Stock Purchase
Plan, subject to the terms of the Plan.













This formal notification of our offer of employment is subject to the terms set
forth in your Employment Application which you have submitted to Plantronics and
is contingent upon satisfactory background verification, receipt of an original
application, a final review of references, and the approval of the Compensation
Committee of the Board of Directors.


For purposes of stock ownership, please be advised that Executive Officers are
expected to meet certain requirements. At present, “Executive Officers” are
defined as those executives who the Board of Directors has determined are
Section 16 Officers in accordance with the Securities Exchange Act of 1934, as
amended. The Board of Directors may modify this requirement on a case by case if
compliance reasonably creates a hardship for any such Executive Officer.
Plantronics’ Board of Directors may furthermore modify these stock ownership
requirements at their discretion, including expanding the executives deemed to
be Executive Officers under this policy.


For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to the Company within 3
business days of your start date, or our employment relationship with you may be
immediately terminated.


Before releasing certain export-controlled technology and software to you during
your employment at Plantronics, Plantronics may be required to obtain an export
license in accordance with United States law. Plantronics will inform you if an
export license is needed. If an export license is required, then this offer of
employment and/or your continued employment (if applicable) with Plantronics is
contingent upon receipt of the export license or authorization, and Plantronics
will have no obligation to employ you or provide you with any compensation or
benefits until the export license or authorization is secure.


Please be aware that your employment with the Company is for no specified period
and constitutes at-will employment. As a result, you are free to resign at any
time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice. We request that, in the event of resignation,
you give the Company at least two weeks’ prior notice.


You agree that, during the term of your employment with the Company, you will
devote substantially all of your professional time to your responsibilities at
Plantronics, and you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company.


As a Company employee, you will be expected to abide by company rules and
standards as presented in our Employee Handbook and our World Wide Code of
Business Conduct and Ethics.


As a condition of your employment, you will also be required to sign and comply
with:


Employee, Confidential Information, and Invention Assignment Agreement which
requires, among other provisions, (i) the assignment of patent, copyright and
other intellectual property rights to any invention made during your employment
at the Company, and (ii) non-disclosure of proprietary information.


Export Compliance: Before releasing certain export-controlled technology and
software to you during your employment at Plantronics, Plantronics may be
required to obtain an export license in accordance with United States law.
Plantronics will inform you if an export license is needed. If an export license
is required, then this offer of employment and/or your continued employment (if
applicable) with Plantronics is contingent upon





--------------------------------------------------------------------------------





receipt of the export license or authorization, and Plantronics will have no
obligation to employ you or provide you with any compensation or benefits until
the export license or authorization is secure.


All payments and benefits under this letter are subject to applicable tax and
other withholdings. To the extent that reimbursements or other in-kind benefits
under this letter constitute “nonqualified deferred compensation” for purposes
of Internal Revenue Code section 409A, (i) all expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by you, (ii) any
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (iv) except as specifically provided
herein or in the applicable reimbursement arrangement, any such reimbursements
or in-kind benefits must be for expenses incurred and benefits provided during
the your lifetime. In no event will the Company shall not be held liable for any
taxes, interest, penalties or other amounts owed by Employee under Code Section
409A.


To indicate your acceptance of the Company’s offer of employment as stated
above, please sign and date this letter in the space provided below. This letter
sets forth the terms of your employment with the Company and supersedes any
prior representations or agreements, whether written or oral. This letter,
including, but not limited to, its at-will employment provision, may not be
modified or amended except by a written agreement signed by Plantronics’ CEO and
you.


I look forward to working with you and having you as a member of the team!


Sincerely,
PLANTRONICS, INC.






/s/ Joe Burton_______________________
Joe Burton
President & Chief Executive Officer












Agreed to and accepted:




Signature:         /s/ Tom Puorro_________________    


Printed Name:         Tom Puorro    


Received Offer Date:      Dec. 11, 2018


Confirmed Start Date:     Dec. 17, 2018




This offer expires one week from the date listed on the first page.





